United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3490
                       ___________________________

                                  Roger Waldner

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  North American Truck & Trailer, Inc.; Sioux Falls Kenworth, Inc.; Mid-States
 Acceptance Corp.; Carolina Commercial Truck Sales, LLC; Sioux Falls Trailer
Sales, Inc.; William R. Rush; Karen A. Rush; Frederick C. Lovrien, M.D.; Allison
        Boade, M.D.; Kathy Watkins; Kathy Williams; Karen Snow; Marcy
Thormodsgaard; Kerry Schmidt; Richard V. Long; Parliman & Parliman; Cadwell,
Sanford, Deibert & Garry; Brett Alan Lovrien; Willey, O’Brien & Hanrahan, LC;
   Renee K. Hanrahan; Breit Law Offices, PC; Glenn Boomsma; Brendtro Law
Office; Zimmer, Duncan & Cole, LLP; Daniel Kenneth Brendtro; Rice & Ewinger;
                                Curt R. Ewinger

                     lllllllllllllllllllll Defendants - Appellees

                       Sutton Law Offices; Terry Sutton

                           lllllllllllllllllllll Defendants

         Baron, Sar, Goodwin, Gill & Lohr; A. Frank Baron; Paccar, Inc.

                     lllllllllllllllllllll Defendants - Appellees

                            Volvo Truck Corporation

                            lllllllllllllllllllll Defendant
Utility Trailer Mfg.; Fishback Financial Corporation; First Bank & Trust, formerly
  known as First National Bank; Wallwork Financial Corporation; Wells Fargo
 Bank North Dakota, NA; US Bancorp Leasing and Financial; Eide Bailly, LLP;
   McGladrey & Pullen, LLP; East Vander Woude & Grant Co. PC; Thurman,
Comes, Foley & Co., LLP; Utility Trailer Sales of Central California, Inc.; Warner
  Truck Center of Utah; John Hauknecht, Agent, Warner Truck Center of Utah;
 Denton Haber; Action Carrier, Inc.; Michael L. Walsh; Wendy L. Walsh; Galley
                    W. Smith; Bradley Hartke; Douglas Hartke

                     lllllllllllllllllllll Defendants - Appellees

 Community Bank of Winslow, formerly known as Winslow-Warren State Bank;
         Robert Lyvers; Terri Rose; Val Guenzler; Cheyanne Doyle

                           lllllllllllllllllllll Defendants

                               Scott Donald Wiele

                      lllllllllllllllllllll Defendant - Appellee

                                    Mark Faris

                            lllllllllllllllllllll Defendant

                                    Jack Makler

                      lllllllllllllllllllll Defendant - Appellee

                        Peter Hueser; James R. Skrzypek

                           lllllllllllllllllllll Defendants

 Donald Webb; Mark Thomas Geis; Richard D’Martini; Timothy Mueller; Jane
Does 1-14; John Does 1-14; Robert Thomas Moore; A. Thomas Pokela; Werner Boade

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                                         -2-
                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                            Submitted: December 2, 2014
                              Filed: December 5, 2014
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

        Roger Waldner appeals from the adverse judgment of the District Court1 in his
action under the Racketeer Influenced and Corrupt Organizations Act (RICO) entered
after the court granted defendants’ various motions and dismissed sua sponte the few
remaining claims. Upon careful consideration of the issues Waldner raises on
appeal,2 we find no basis for reversal. The judgment of the District Court is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
      2
       Waldner has dropped his appeal from orders disposing of his claims against
some defendants, and we decline to consider claims that he has waived by not
including any meaningful arguments on appeal. See Williams v. Decker, 767 F.3d
734, 743 n.3 (8th Cir. 2014).

                                         -3-